ORDER
The Supreme Court has reversed the judgment and opinion previously entered in this action in which we affirmed the District Court’s judgment that the United States had waived its sovereign immunity with respect to the trustee’s claim. That Court has now held that the United States did not waive its sovereign immunity under section 106(c) of the Bankruptcy Code. Thus, the District Court lacked jurisdiction to entertain the trustee’s claim for monetary relief.
In accordance with the Supreme Court’s judgment, — U.S. —, 112 S.Ct. 1011, 117 L.Ed.2d 181 (1992), we now REVERSE the judgment of the District Court.